   Case 3:19-md-02885-MCR-GRJ Document 1522 Filed 11/17/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


IN RE: 3M COMBAT ARMS                        Case No. 3:19md2885
EARPLUG PRODUCTS
LIABILITY LITIGATION

                                             Judge M. Casey Rodgers
This Document Relates to All Cases           Magistrate Judge Gary R. Jones


                                     ORDER

        This matter is before the Court on Magistrate Judge Jones’ Report and

Recommendation dated October 29, 2020. See ECF No. 1494. The parties have

been furnished a copy of the Report and Recommendation and have been afforded

an opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed. Having conducted the required de novo

review of the Magistrate Judge’s legal rulings, the Court finds that the proposed

findings of fact and conclusions of law to be well supported. Therefore, the Court

finds that the Report and Recommendation is due to be adopted.

        Accordingly, it is ORDERED:

   1.     Magistrate Judge Jones’ Report and Recommendation, ECF No. 1494, is

          ADOPTED and incorporated by reference in this Order.




                                    Page 1 of 2
Case 3:19-md-02885-MCR-GRJ Document 1522 Filed 11/17/20 Page 2 of 2




2.     Defendants’ Motion to Compel the Deposition of LTC Martin Robinette,

       ECF No. 1457, is DENIED.

     SO ORDERED, on this 17th day of November, 2020.


                           M. Casey Rodgers
                           M. CASEY RODGERS
                           UNITED STATES DISTRICT JUDGE




                                Page 2 of 2
